
	

114 S3029 IS: Maurice (Mo) Bailey Highly Rural Veteran Transportation Grant Reauthorization Act of 2016
U.S. Senate
2016-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3029
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2016
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To extend the authorization of appropriations to the Department of Veterans Affairs for purposes of
			 awarding grants to veterans service organizations for the transportation
			 of highly rural veterans.
	
	
		1.Short title
 This Act may be cited as the Maurice (Mo) Bailey Highly Rural Veteran Transportation Grant Reauthorization Act of 2016.
		2.Extension of authorization of appropriations for grants to veterans service organizations for
			 transportation of
 highly rural veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1154; 38 U.S.C. 1710 note) is amended by striking 2016 and inserting 2017.
		
